Exhibit 10.77

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made as of the date set
forth below between Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the “Company”), and the purchasers of its Common Stock (as
defined below) pursuant to a Securities Purchase Agreement dated as of the date
hereof (each in “Investor” and, collectively, the “Investors”). Capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Securities Purchase Agreement.

 

R E C I T A L S

 

WHEREAS, the Company has sold to up to [            ] shares (the “Shares”) of
its common stock, $0.001 par value per share, (the “Common Stock”), to certain
investors in a private placement (the “Offering”); and

 

WHEREAS, the execution and delivery of this Agreement by the Company is a
condition to the completion of the Offering.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Registration Procedures and Expenses. The Company shall:

 

(a) subject to receipt of necessary information from the Investors, prepare and
file with the Securities and Exchange Commission (“SEC”), within thirty
(30) Calendar Days after the Closing Date (the “Required Filing Date”), a
Registration Statement on Form S-3 to enable the resale of the Shares by the
Investors from time to time;

 

(b) use its best efforts, subject to receipt of necessary information from the
Investors, to cause the Registration Statement to become effective as soon as
practicable, but in no event later than ninety (90) days unless such
Registration statement is reviewed by the SEC, in which case the number of days
shall be increased to one hundred twenty (120) days after the Closing Date (the
“Required Effective Date”). If the Registration Statement (i) has not been filed
by the Required Filing Date or (ii) has not been declared effective by the SEC
on or before the Required Effective Date, then the Company shall, immediately
following the Required Filing Date (if not then so filed) and the Required
Effective Date (if not then so effective), and on each 30th day anniversary
thereafter, make a payment to the Investor as compensation for such delay (the
“Late Registration Payments”) an amount equal to one half of one percent (0.5%)
of the Purchase Price paid for the Shares purchased by the Investor, until the
Registration Statement is filed or declared effective by the SEC.
Notwithstanding the foregoing, in no event shall the total of all Late
Registration Payments exceed in the aggregate ten percent (10%) of such Purchase
Price. Late Registration Payments, if any, will be prorated on a daily basis and
will be paid to Investor by wire transfer or check within five (5) Business Days
after the date that each payment is due;

 

(c) use its commercially reasonable best efforts to prepare and file with the
SEC such amendments and supplements to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement current and
effective for a period ending on the earlier of (i) the date on which the
Investor may sell Shares pursuant to paragraph (k) of Rule 144 under the
Securities Act or any successor rule (“Rule 144”) or (ii) such time as all
Shares purchased by such Investor in this Offering have been sold pursuant to a
registration statement

 

Registration Rights Agreement

  Page 1 of 10



--------------------------------------------------------------------------------

or Rule 144, and to notify each Investor promptly upon the Registration
Statement and each post-effective amendment thereto, being declared effective by
the SEC;

 

(d) furnish to the Investor such number of copies (in paper or electronic
version) of the Registration Statement and the Prospectus (including
supplemental prospectuses), as the Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
the Investor;

 

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investor; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

 

(f) bear all expenses (other than underwriting discounts and commissions, if
any) in connection with the procedures in paragraph (a) through (e) of this
Section 1 and the registration of the Shares pursuant to the Registration
Statement;

 

(g) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

 

(h) with a view to making available to the Investor the benefits of Rule 144 or
other rule that may permit the Investor to sell Shares without registration, the
Company agrees to use its commercially reasonable efforts to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) such date as all of the Investor’s Shares may be
resold pursuant to Rule 144(k) or (B) such date as all of the Investor’s Shares
shall have been sold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to the Investor upon request a written statement
that the Company has complied with the reporting requirements of the Securities
Act and the Exchange Act, a copy (in paper or electronic version) of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested that permits
the selling of any such Shares without registration.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1 that the Investor shall furnish to the Company
such information and representations regarding Investor, the Shares to be sold
by Investor, and the intended method of disposition of such securities as shall
be required to effect the registration of the Shares and/or sale under Rule 144.

 

The Company understands that the Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

2. Transfer of Shares After Registration; Suspension.

 

(a) The Investor agrees that it will not effect any disposition or other
transfer of the Shares or its right to purchase the Shares that would constitute
a sale within the meaning of the Securities Act other than transactions exempt
from the registration requirements of the Securities Act, as contemplated in the
Registration Statement and as described below, and that it will promptly notify
the

 

Registration Rights Agreement

  Page 2 of 10



--------------------------------------------------------------------------------

Company of any material changes in the information set forth in the Registration
Statement regarding the Investor or its plan of distribution.

 

(b) Except in the event that paragraph (c) below applies, the Company shall:
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter
delivered to purchasers of the Shares being sold thereunder, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (ii) provide the Investor with either copies of any documents filed
pursuant to Section 2(b)(i) or access to such documents electronically; and
(iii) upon request, inform each Investor who so requests that the Company has
complied with its obligations in Section 2(b)(i) (or that, if the Company has
filed a post-effective amendment to the Registration Statement which has not yet
been declared effective, the Company will notify the Investor to that effect,
will use its best efforts to secure the effectiveness of such post-effective
amendment as promptly as possible and will promptly notify the Investor pursuant
to Section 2(b)(i) hereof when the amendment has become effective).

 

(c) Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or
(iv) of any event or circumstance which necessitates the making of any material
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing or electronically to the Investor (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Shares pursuant to the Registration
Statement (a “Suspension”) until the Investors are advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. Notwithstanding the foregoing, the right of
the Company to implement a Suspension shall be limited to two such Suspensions
in any twelve-month period, each of which may not exceed 30 days. In the event
of any Suspension, the Company will use its reasonable best efforts to cause the
use of the Prospectus so suspended to be resumed as soon as reasonably
practicable after delivery of a Suspension Notice to the Investors. In addition
to and without limiting any other remedies (including, without limitation, at
law or at equity) available to the Investor, the Investor shall be entitled to
specific performance in the event that the Company fails to comply with the
provisions of this Section 2(c). The Investor covenants that from the date
hereof it will maintain in confidence the receipt and content of any Suspension
Notice provided in accordance with this paragraph (c) in accordance with and
subject to Section 4.6 of Annex I to the Securities Purchase Agreement.

 

Registration Rights Agreement

  Page 3 of 10



--------------------------------------------------------------------------------

(d) If a Suspension is not then in effect, the Investor may sell Shares under
the Registration Statement, provided that it complies with any applicable
prospectus delivery requirements. Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to the Investor
and to any other parties requiring such Prospectuses.

 

(e) In the event of a sale of Shares by the Investor, unless such requirement is
waived by the Company in writing, the Investor must also deliver to the
Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit A, so that
the Shares may be properly transferred.

 

(f) The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent shall issue, in connection with the sale of the
Shares, certificates representing such Shares without restrictive legend,
provided the Shares are to be sold pursuant to the Prospectus contained in the
Registration Statement and the transfer agent receives a Certificate of
Subsequent Sale in the form attached hereto as Exhibit “A.” Upon receipt of such
opinion, the Company shall cause the transfer agent to confirm, for the benefit
of the Investor, that no further opinion of counsel is required at the time of
transfer in order to issue such Shares without restrictive legend.

 

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Shares from the Investor at Investor’s
expense and upon request of Investor, if (a) the sale of such Shares is
registered under the Registration Statement (including registration pursuant to
Rule 415 under the Securities Act) and the Investor has delivered a Certificate
of Subsequent Sale to the Transfer Agent; (b) the holder has provided the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Shares may be made without registration under the Securities
Act; or (c) such Shares are sold in compliance with Rule 144 under the
Securities Act. In addition, the Company shall, at the Investors expense and
upon request of the Investor, remove the restrictive legend from any Shares held
by the Investor following the expiration of the holding period required by Rule
144(k) under the Securities Act (or any successor rule).

 

3. Indemnification. For the purpose of this Section 3:

 

(a) the term “Selling Shareholder” shall mean the Investor and each person, if
any, who controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act;

 

(b) the term “Registration Statement” shall mean the final Prospectus,
supplement or amendment thereto (or deemed to be a part thereof) referred to in
Section 1; and

 

(c) the term “untrue statement” shall mean any material untrue statement, or any
material omission of a statement of a material fact required to be made therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.

 

(d) (i) The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, or damages to which such Selling
Shareholder may incur (under the Securities Act or otherwise) insofar as such
losses or damages arise out of (i) any untrue statement of a material fact
contained in the Registration Statement, or (ii) any inaccuracy in the

 

Registration Rights Agreement

  Page 4 of 10



--------------------------------------------------------------------------------

representations of the Company contained in this Agreement. The Company will
reimburse such Selling Shareholder for any reasonable legal expense incurred or
any out of pocket expenses reasonably incurred in defending any such claim or
action; provided, however, that the Company shall not be liable in any such case
to the extent that such loss or damage arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Shareholder for use in preparation of the Registration Statement,
or any inaccuracy in representations made by such Selling Shareholder in the
Investor Questionnaire or the failure of such Selling Shareholder to comply with
its covenants and agreements contained in Sections in this Agreement or
contained in the Securities Purchase Agreement or any statement or omission in
any Prospectus that is corrected in any subsequent Prospectus that was delivered
to the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder. The obligation to indemnify shall be limited to the net amount of
the proceeds received by the Company from the Investor as a result of the
Offering.

 

(ii) The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses or damage to which
the Company (or any such officer, director or controlling person) may become
subject (under the Securities Act or otherwise), insofar as such loss or damage
(or actions or proceedings in respect thereof) arise out of, or are based upon,
(i) any failure to comply with the covenants and agreements contained in this
Agreement or of the Securities Purchase Agreement or (ii) any untrue statement
of a material fact contained in the Registration Statement if, and only if, such
untrue statement was made in reliance upon and in conformity with written
information furnished by or on behalf of the Investor specifically for use in
preparation of the Registration Statement. The Investor will reimburse the
Company (or such officer, director or controlling person), as the case may be,
for any reasonable legal expense or other actual accountable out-of-pocket
expenses reasonably incurred in defending any such claim, action or proceeding.
The obligation to indemnify shall be limited to the net amount of the proceeds
received by the Investor from the sale of the Shares pursuant to the
Registration Statement.

 

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 3 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this Section 3. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local

 

Registration Rights Agreement

  Page 5 of 10



--------------------------------------------------------------------------------

counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could reasonably have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

 

(iv) If the indemnification provided for in this Section 3 is unavailable to or
insufficient to hold harmless an indemnified party under paragraphs 3(d)(i) or
3(d)(ii) above in respect of any loss or damage (or actions or proceedings in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss or damage (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Investor on the other in connection with the statements or omissions or other
matters which resulted in such loss or damage (or actions in respect thereof),
as well as any other relevant equitable considerations. The relative fault shall
be determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the Investor on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the loss or damage (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any reasonable legal fees incurred by
such indemnified party in connection with defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Investor shall not be
required to contribute any amount in excess of the amount by which the gross
amount received by the Investor from the sale of the Shares to which such loss
relates exceeds the amount of any damages which the Investor has otherwise been
required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Investors’ obligations in this
subsection to contribute are several in proportion to their sales of Shares to
which such loss relates and not joint.

 

(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

 

4. Termination of Conditions and Obligations. The conditions precedent imposed
by Section 4 of the Securities Purchase Agreement or this Agreement upon the
transferability of the Shares shall cease and terminate as to any particular
number of the Shares when such Shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Shares or at such time as an opinion of counsel satisfactory to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.

 

Registration Rights Agreement

  Page 6 of 10



--------------------------------------------------------------------------------

5. Information Available. So long as the Registration Statement is effective
covering the resale of Shares owned by the Investor, the Company will furnish
(or, to the extent such information is available electronically through the
Company’s filings with the SEC, the Company will make available) to the
Investor:

 

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits); and,

 

(b) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses either
in printed or electronic form.

 

6. Limits on Additional Issuances. Except for the issuance of stock options
under the Company’s stock option plan, the issuance of warrants to purchase the
Company’s common stock, or the issuance of common stock under the Company’s
employee stock purchase plan or upon exercise of outstanding options and
warrants and the offering contemplated hereby, the Company will not, for a
period of three (3) months following the Closing Date, offer for sale or sell
any securities unless, in the opinion of the Company’s counsel, such offer or
sale does not jeopardize the availability of exemptions from the registration
and qualification requirements under applicable securities laws with respect to
the Offering. The foregoing shall not apply to securities issued in connection
with any acquisition, including by way of merger, or purchase of stock or all or
substantially all of the assets of any third party. The foregoing provisions
shall not prevent the Company from filing a “shelf” registration statement
pursuant to Rule 415 under the Securities Act, but the foregoing provisions
shall apply to any sale of securities thereunder.

 

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one (1) Business Day after timely
delivery to such carrier, (iii) if delivered by International Federal Express
(or comparable service), two (2) Business Days after timely delivery to such
carrier, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be addressed as follows, or to such other address or addresses as may
have been furnished in writing by a party to another party pursuant to this
paragraph:

 

(a)  if to the Company, to:

 

Quantum Fuel Systems Technologies Worldwide, Inc.

178 72 Cartwright Road

Irvine, CA 92614

Attention: Brian Olson

Telephone: (949) 399-4500

Fax: (949) 474-3086

 

with a copy to:

 

Registration Rights Agreement

  Page 7 of 10



--------------------------------------------------------------------------------

Kerr, Russell and Weber, PLC

Attention: Patrick Haddad

500 Woodward Ave., Suite 2500

Detroit, MI 48226-3427

Telephone: (313) 961-0200

Fax: (313) 961-0388

 

(b) if to the Investor, at its address on the signature page to the Stock
Purchase Agreement.

 

8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

 

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

10. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

[Remainder of Page Intentionally Left Blank]

 

Registration Rights Agreement

  Page 8 of 10



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: June     , 2006

  [Investor Name]

 

By:        

Name:

   

Title:

 

Address:        

 

AGREED AND ACCEPTED: Quantum Fuel Systems Technologies Worldwide, Inc. By:      
 

Name:

   

Title:

 

Registration Rights Agreement

  Page 1 of 10



--------------------------------------------------------------------------------

EXHIBIT A

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

CERTIFICATE OF SUBSEQUENT SALE

 

[Transfer Agent]

__________________

 

__________________

 

  RE: Sale of Shares of Common Stock of Quantum Fuel Systems Technologies
Worldwide, Inc. (the “Company”) pursuant to the Company’s Prospectus dated
_______________, 2006 (the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Shareholder (the beneficial
owner):___________________________________________________

 

Record Holder (e.g., if held in name of
nominee):______________________________________________

 

Restricted Stock Certificate
No.(s):_________________________________________________________

 

Number of Shares
Sold:__________________________________________________________________

 

Date of
Sale:___________________________________________________________________________

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:_______________  

Very truly yours,

 

By:_______________________________________

Print Name:________________________________

Title:_____________________________________

 

 

 